ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                            In re Erin A., 2012 IL App (1st) 120050




Appellate Court            In re ERIN A. and ALICIA A., Minors, Respondents-Appellees (The
Caption                    People of the State of Illinois, Petitioner-Appellee, v. Jermika A.,
                           Respondent-Appellant).



District & No.             First District, First Division
                           Docket No. 1-12-0050


Rule 23 Order filed        June 29, 2012
Rule 23 Order
withdrawn                  August 16, 2012
Opinion filed              August 20, 2012


Held                       Respondent’s children were properly found neglected based on the
(Note: This syllabus       evidence that respondent’s older child had not been provided with
constitutes no part of     necessary medical care and, pursuant to the doctrine of anticipatory
the opinion of the court   neglect, a younger child would probably experience similar neglect, and
but has been prepared      furthermore, the children’s father threatened to “shoot up the
by the Reporter of         neighborhood” if anyone tried to take away his children.
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, Nos. 10-JA-00561, 10-
Review                     JA-01071; the Hon. Helaine Berger, Judge, presiding.



Judgment                   Affirmed.
Counsel on                  Abishi C. Cunningham, Jr., Public Defender, of Chicago (Eileen T. Pahl,
Appeal                      Assistant Public Defender, of counsel), for appellant.

                            Robert F. Harris, Public Guardian, of Chicago (Kass A. Plain and Susan
                            S. Wigoda, of counsel), for appellees Erin A. and Alicia A.

                            Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                            Michelle Katz, and Jenifer Streeter, Assistant State’s Attorneys, of
                            counsel), for the People.


Panel                       JUSTICE HALL delivered the judgment of the court, with opinion.
                            Presiding Justice Hoffman and Justice Rochford concurred in the
                            judgment and opinion.



                                              OPINION

¶1          Respondent, Jermika A., appeals from an adjudicatory order of the trial court finding her
        minor daughter Erin, born December 5, 2009, neglected as a result of respondent’s failure
        to provide her with necessary medical care pursuant to section 2-3(1)(a) of the Juvenile Court
        Act of 1987 (Act) (705 ILCS 405/2-3(1)(a) (West 2010)). This section of the Act provides
        in relevant part that a neglected minor includes “any minor under 18 years of age who is not
        receiving the proper or necessary *** medical or other remedial care recognized under State
        law as necessary for a minor’s well-being.” 705 ILCS 405/2-3(1)(a) (West 2010).
¶2          The trial court’s finding of medical neglect was based on the court’s determination that
        respondent failed to have Erin undergo recommended follow-up blood screening to
        determine if she had sickle cell disease or merely the trait.1 Evidence was presented that
        respondent refused to have Erin undergo the recommended follow-up medical care because
        the child’s biological father, Aaron A., did not want the State to get involved in the testing
        because he did not want to be required to pay child support.
¶3          Respondent also challenges the trial court’s adjudicatory order finding that Erin’s
        younger sister, Alicia, born November 12, 2010, was neglected as a result of an injurious
        environment under section 2-3(1)(b) of the Act, which provides that a neglected minor


                1
                 The screening of newborns for identification of specific diseases such as sickle cell is
        mandated by statute and code regulations. See 410 ILCS 240/1 et seq. (West 2010) (the Newborn
        Metabolic Screening Act); 77 Ill. Adm. Code 661.10, amended at 34 Ill. Reg. 940 (eff. Dec. 31,
        2009); see also 22 Robert John Kane, Ross D. Silverman, & Lawrence E. Singer, Illinois Practice
        § 26:4 (3d ed. 2007).

                                                  -2-
       includes “any minor under 18 years of age whose environment is injurious to his or her
       welfare.” 705 ILCS 405/2-3(1)(b) (West 2010). This finding was based in part on the
       doctrine of anticipatory neglect in that the trial court determined that Alicia was in an
       injurious environment based on the finding that her sibling Erin had been found to have been
       neglected. The trial court’s finding was also based on the court’s determination that Aaron
       A. had made threatening remarks to a caseworker stating he would shoot up the
       neighborhood if anyone tried to take away his children. For the reasons that follow, we
       affirm.

¶4                                             ANALYSIS
¶5          Respondent first contends that the trial court’s adjudicatory finding that Erin was
       medically neglected was against the manifest weight of the evidence where there was no
       testimony from a doctor or other medical expert establishing that the failure to have Erin
       undergo the follow-up blood screening posed a risk of harm. We disagree.
¶6          The purpose of an adjudicatory hearing is to determine whether an allegation that a minor
       is neglected is supported by a preponderance of the evidence. In re Arthur H., 212 Ill. 2d 441,
       465 (2004). The term “neglect” has generally been defined as the failure of a responsible
       adult to exercise the care that circumstances demand and encompasses both unintentional and
       willful disregard of parental duties. In re John Paul J., 343 Ill. App. 3d 865, 879 (2003).
       Cases involving an adjudication of neglect are sui generis and each case must ultimately be
       decided on the basis of its own particular facts. In re Christina M., 333 Ill. App. 3d 1030,
       1034 (2002).
¶7          Our courts have held that a child who does not receive appropriate medical evaluations
       or care is neglected. See In re Stephen K., 373 Ill. App. 3d 7, 20 (2007). Moreover, there is
       no statutory requirement or Illinois case law ruling that requires a finding of medical neglect
       to be supported by expert medical testimony. In determining whether a child is neglected, the
       State must prove the allegations of neglect by a preponderance of the evidence, meaning it
       must demonstrate that the allegations are more probable than not. In re Edward T., 343 Ill.
       App. 3d 778, 794 (2003).
¶8          A determination of neglect is within the discretion of the trial court and will not be
       disturbed on review unless it is against the manifest weight of the evidence. In re S.S., 313
       Ill. App. 3d 121, 127 (2000). A trial court’s finding is against the manifest weight of the
       evidence only if the opposite conclusion is clearly evident. In re Arthur H., 212 Ill. 2d at 464.
¶9          In the instant case, the trial court’s finding that Erin was medically neglected as a result
       of respondent’s failure to have her undergo the recommended follow-up blood screening to
       determine if she had sickle cell disease or merely the trait was not against the manifest
       weight of the evidence where the finding was supported by Erin’s medical records and the
       testimony of a veteran public health nurse and experienced caseworker.
¶ 10        Erin was born on December 5, 2009, at West Lake Hospital. Prior to the start of the
       adjudication hearings, Erin’s certified medical records from West Lake Hospital were
       admitted into evidence, without objection, as People’s Exhibit No. 1. The medical records
       indicated that on December 6, 2009, Erin screened positive for “POSSIBLE FSC SICKLE

                                                 -3-
       HEMOGLOBIN C DISEASE ***.” On July 6, 2010, Erin underwent additional blood work
       resulting in a diagnosis showing that “Hemoglobin electrophoresis is consistent with hgb S/C
       disease.”
¶ 11       Ms. Jomarie Kilpatrick, a public health nurse employed with the Cook County
       department of public health (Department), testified that Erin came to the attention of the
       Department in February 2010, when it received the results of a newborn screening test
       indicating that Erin might possibly have sickle cell disease. At the time of the adjudicatory
       hearing, Kilpatrick had been employed with the Department for 11 years. Kilpatrick testified
       that Erin would have to be rescreened again after six months to determine if she actually had
       the disease.
¶ 12       Kilpatrick explained that an infant is born with maternal blood and that it takes
       approximately six months for the maternal blood to clear the baby’s system and after that the
       baby starts making its own blood. Rescreening is done after the six-month period to
       determine if the child has sickle cell, and if so, what type. Rescreening also gives an
       indication as to the possible types of treatment.
¶ 13       Kilpatrick testified that her agency does not actually conduct the rescreening. The agency
       informs the parents of the results of the initial screening test and then directs them to take the
       child to a physician for rescreening. The agency follows up with the parents and the
       physician to determine if the rescreening was performed.
¶ 14       Kilpatrick described the possible health risks associated with failing to get follow-up
       care. She stated that the sickling of blood cells causes the cells to hook together and form
       clumps creating blockages and causing joints and organs to degenerate due to lack of oxygen.
       Decreased bodily functions can cause death.
¶ 15       Kilpatrick testified that the disease can be extremely painful. A mother whose baby is
       suffering from undiagnosed sickle cell may not know why the baby continues to cry.
¶ 16       Kilpatrick testified that she spoke to respondent by telephone on June 4, 2010, and
       explained to her the results of the initial screening of Erin and the need to take Erin to a
       physician for rescreening. Kilpatrick also explained to respondent the possible health risks
       to Erin associated with failing to have her undergo the rescreening.
¶ 17       Kilpatrick testified that respondent told her she would get Erin the follow-up care.
       Respondent, however, declined Kilpatrick’s offer to help her locate a physician or to obtain
       health insurance for Erin because Aaron A. did not want respondent having anything to do
       with the State of Illinois because he did not want to go to court for child support.
¶ 18       Kilpatrick was unable to make any further contact with respondent after their June 4
       telephone conversation. Kilpatrick testified that respondent never provided her with proof
       that Erin ever received the recommended rescreening.
¶ 19       Ms. Marla Courts, an investigator with the Illinois Department of Children and Family
       Services (DCFS), was assigned to Erin’s case on June 3, 2010, based on allegations of
       medical neglect. Courts testified that after multiple attempts to contact respondent and Aaron
       A., she finally had a telephone conversation with Aaron A. on June 22, 2010. She explained
       to him the role of DCFS and told him that the agency needed to clarify Erin’s medical status.
       Aaron A. denied that Erin had sickle cell.

                                                  -4-
¶ 20       Courts testified that during the course of her investigation she tried to learn if Erin was
       ever taken to the hospital to receive the recommended follow-up care. She never received any
       information regarding such care. On or about June 29, 2010, the trial court granted the
       agency temporary custody of Erin and issued a child protection warrant for her. Sometime
       in July 2010, Courts closed out Erin’s case and assigned the case to another caseworker for
       additional investigation.
¶ 21       Ms. Linda Moore, a caseworker with DCFS, was assigned to Erin’s case on July 8, 2010,
       due to allegations of medical neglect. Moore testified that after multiple attempts to contact
       respondent and Aaron A., she finally had a face-to-face meeting with Aaron A. on July 30,
       2010, at his residence in Maywood, Illinois.
¶ 22       Moore testified that she spoke to Aaron A. about sickle cell disease, Erin’s health, and
       the outstanding child protection warrant for Erin. Aaron A. responded that he had taken Erin
       to the hospital and that doctors had told him that she only had sickle cell trait. He also
       showed Moore hospital records indicating that Erin had undergone hemoglobin testing.
¶ 23       Moore testified that Aaron A. refused her requests to see Erin and stated that if anyone
       tried to take his baby away, he would “shoot up the entire Maywood area.” Aaron A. then
       stated that Erin was with her paternal grandmother in Bolingbrook.
¶ 24       On cross-examination by respondent’s attorney, Moore testified that Aaron A. had
       provided her with paperwork showing that Erin had undergone a hemoglobin test on July 6,
       2010, to determine if the baby had serum converted from the mother’s blood to the baby’s
       blood. Respondent had been instructed to take Erin to Loyola Hospital for genetic testing.
¶ 25       Moore testified that on September 7, 2010, she followed up with Erin’s pediatrician and
       learned that the testing done on July 6, 2010, revealed that Erin had sickle cell. The testing
       had been done around the time Erin was six months old. Moore explained that when a baby
       is suspected of having sickle cell disease, the baby should undergo incremental blood tests
       to determine what percentage of blood is converting from maternal blood to the baby’s own
       blood.
¶ 26       The baby can be tested at three months of age so that blood conversion percentages can
       be documented. Moore testified that if the blood tests indicated that Erin had sickle cell, then
       she could have been put on medication starting at three to four months of age. Moore
       testified that her understanding of sickle cell disease was not just based on this case, but that
       she had managed a number of cases dealing with the disease and had communicated with a
       number of professionals in the field.
¶ 27       On November 18, 2010, Courts was reassigned to an investigation involving not only
       Erin, but her siblings Alicia and Alexander. Courts was investigating allegations of
       substantial risk of harm and environment injurious to the health and welfare of the children.
       Courts subsequently received information that the family had scheduled an appointment for
       December 6, 2010, at a Women, Infants and Children office (WIC) in Maywood, Illinois.
¶ 28       On that date, Courts, Moore, and a squad of police went to the WIC office. Aaron A. was
       arrested on a fugitive warrant and taken into custody. The children were taken into protective
       custody. Moore testified that this was the first time she had seen Erin.
¶ 29       At the WIC office with respondent present, Courts spoke to Alexander about Aaron A.

                                                 -5-
       Alexander told Courts that Aaron A. had a gun which he had pointed at respondent’s head,
       but that he did not hit her. Alexander also told Courts that Aaron A. and respondent argued
       and fussed a lot.
¶ 30        In light of Erin’s medical records and the testimonies of Kilpatrick, Courts, and Moore,
       we find that the trial court’s adjudicatory finding that Erin was medically neglected as a
       result of respondent’s failure to have her undergo recommended follow-up periodic blood
       screening to determine if she had sickle cell disease or merely the trait was supported by the
       manifest weight of the evidence. See, e.g., In re Stephen K., 373 Ill. App. 3d at 20-21
       (finding of medical neglect of child diagnosed with cystic fibrosis upheld where parents
       consistently missed medical appointments, failed to comply with treatment suggestions, and
       neglected to utilize recommended programs); In re N., 309 Ill. App. 3d 996, 1006-09 (1999)
       (finding of medical neglect of premature infant upheld where parents continually missed
       follow-up appointments with medical specialists who were recommended to ensure that the
       infant was developing properly).
¶ 31        Finally, we hold that the trial court’s adjudicatory finding that Erin’s younger sister,
       Alicia, was neglected as a result of an injurious environment was supported by the manifest
       weight of the evidence. Section 2-3(1)(b) of the Act provides that a neglected minor includes
       “any minor under 18 years of age whose environment is injurious to his or her welfare.” 705
       ILCS 405/2-3(1)(b) (West 2010).
¶ 32        The term “injurious environment” has been recognized “as an amorphous concept that
       cannot be defined with particularity.” In re Arthur H., 212 Ill. 2d at 463. The term has
       generally been interpreted to include “ ‘the breach of a parent’s duty to ensure a “safe and
       nurturing shelter” for his or her children.’ ” In re Arthur H., 212 Ill. 2d at 463 (quoting In re
       N.B., 191 Ill. 2d 338, 346 (2000)).
¶ 33        In the instant case, the trial court’s finding that Alicia was neglected as a result of an
       injurious environment was premised in part on the doctrine of anticipatory neglect in that the
       trial court determined that Alicia was in an injurious environment based on the finding that
       her sibling Erin had been found to have been neglected. The trial court’s finding was also
       based on the court’s determination that Aaron A. had made threatening remarks to a
       caseworker stating he would shoot up the neighborhood if anyone tried to take away his
       children.
¶ 34        The doctrine of anticipatory neglect recognizes that a parent’s treatment of one child is
       probative of how that parent may treat his or her other children. In re T.S-P., 362 Ill. App.
       3d 243, 248-49 (2005). “Under the anticipatory neglect theory, the State seeks to protect not
       only children who are direct victims of neglect or abuse, but also those who have a
       probability to be subject to neglect or abuse because they reside, or in the future may reside,
       with an individual who has been found to have neglected or abused another child.” In re
       Arthur H., 212 Ill. 2d at 468. The doctrine of anticipatory neglect is codified in section 2-
       18(3) of the Act, which states in relevant part that “proof of the abuse, neglect or dependency
       of one minor shall be admissible evidence on the issues of the abuse, neglect or dependency
       of any other minor for whom the respondent is responsible.” 705 ILCS 405/2-18(3) (West
       2010).


                                                 -6-
¶ 35        Evidence that the parents had neglected to provide adequate medical care for Erin was
       admissible as evidence concerning an injurious environment for Alicia. In considering this
       evidence, the trial court took into account the circumstances surrounding the neglect of Erin,
       but also evidence that the couple fought frequently and that Aaron A. had made threatening
       remarks that he would shoot up the neighborhood if anyone tried to take away his children.
       Viewing the evidence presented at the adjudicatory hearing in its totality, we find that the
       trial court’s finding that Alicia was neglected as a result of an injurious environment was not
       against the manifest weight of the evidence.
¶ 36        Accordingly, we affirm the adjudicatory orders of the trial court finding Erin medically
       neglected and Alicia neglected as a result of an injurious environment.

¶ 37      Affirmed.




                                                -7-